Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 16, drawn to a control system and method, classified in F23N5/123
II. Claim 15, drawn to a combustion appliance, classified in F23N5/123.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related combustion control systems.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  For example, Invention II recites an ionization tip whereas Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a search for each invention would require different search queries and different search strategies.  For example, a search for Invention I would not result in a search for the ionization electrode tip and its specific configuration, as recited in Invention II.







Election of Species
If Invention I is elected to be examined, then the applicant is also required to elect a single species to examine.  This application contains claims directed to the following patentably distinct species:
Species 1.	The control system of claim 2
Species 2.	The control system of claim 3
Species 3.	The control system of claims 4-6
Species 4.	The control system of claim 7
Species 5.	The control system of claim 8
Species 6.	The control system of claim 11
Species 7.	The control system of claims 12-14

The species are independent or distinct because they each recite a different control system, as is apparent by the claims and the specification.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic. Note: claims 9, 10 are examined with claim 1 and the elected species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a search for each species would require different search queries and different search strategies.  A search for one species would not necessarily result in a search for the other species.


Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762